UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:January 31, 2014 Item 1. Schedule of Investments. Perritt MicroCap Opportunities Fund Schedule of Investments (Unaudited) January 31, 2014 Shares COMMON STOCKS - 90.08% Value Aerospace & Defense - 0.91% CPI Aerostructures, Inc. (a) $ Auto Parts & Equipment - 1.70% Miller Industries, Inc. SORL Auto Parts,Inc. (a) Stoneridge, Inc. (a) Business Services - 7.58% Barrett Business Services, Inc. Datalink Corp. (a) EPIQ Systems, Inc. GP StrategiesCorp. (a) Innodata Isogen, Inc. (a) PRGX Global, Inc. (a) RCM Technologies, Inc. RentrakCorporation (a) Chemical & Related Products - 3.67% AcetoCorporation KMG Chemicals, Inc. Omnova Solutions, Inc. (a) PenfordCorp. (a) Computers & Electronics - 1.79% CyberOpticsCorp. (a) PC-Tel, Inc. Qumu Corp. (a) Construction & Engineering - 5.50% Comfort Systems USA, Inc. Furmanite Corp. (a) Hill International, Inc. (a) Layne ChristensenCompany (a) MFRI, Inc. (a) Sterling Construction Company, Inc. (a) Consumer Products - Manufacturing - 6.09% Delta Apparel, Inc. (a) Flexsteel Industries, Inc. Motorcar Parts of America, Inc. (Acquired 4/24/2011, Cost $968,750) (a)(b) Motorcar Parts of America, Inc. (a) Orchids Paper Products Co. Universal Electronics,Inc. (a) VOXX International Corp. (a) Consumer Services - 1.95% Dice Holdings, Inc. (a) Hudson Technologies, Inc. (a) Intersections, Inc. Energy & Related Services - 5.34% Cal Dive International, Inc. (a) Matrix Service Co. (a) Mitcham Industries, Inc. (a) Newpark Resources, Inc. (a) PHI, Inc. (a) TGC Industries,Inc. Uranium Energy Corp. (a) Financial Services - 8.26% Atlas Financial Holdings, Inc. (a)(c) Cowen Group, Inc. (a) EMC Insurance Group, Inc. Global Cash Access Holdings, Inc. (a) JTH Holding, Inc. (a) Oppenheimer Holdings, Inc. Silvercrest Asset Management Group, Inc. - Class A (a) SWS Group, Inc. (a) Tristate Capital Holdings, Inc. (a) United Insurance Holdings Corp. Food - 3.46% Crimson Wine Group Ltd. (a) Farmer Brothers Co. (a) John B. Sanfilippo & Sons, Inc. LandecCorp. (a) Omega Protein Corp. (a) Health Care Providers & Services - 0.32% Skilled Healthcare Group, Inc. - Class A (a) Leisure - 2.98% Century Casinos, Inc. (a) Full House Resorts, Inc. (a)(c) Monarch Casino & Resort, Inc. (a) Medical Supplies & Services - 9.32% Addus Homecare Corp. (a) Allied Healthcare Products (a) Anika Therapeutics, Inc. (a) BioScrip,Inc. (a) CryoLife, Inc. Exactech, Inc. (a) Five Star Quality Care, Inc. (a) Liberator Medical Holdings, Inc. Medical Action Industries, Inc. (a) PhotoMedex, Inc. (a) Syneron Medical Ltd. (a) The Ensign Group, Inc. Minerals & Resources - 1.00% Endeavour Silver Corp. (a) Global Brass & Copper Holdings, Inc. (a) Oil & Gas - 4.30% Hallador Energy Co. Resolute Energy Corp. (a) SAExploration Holdings, Inc. (a) Synergy Resources Corp. (a) Triangle Petroleum Corp. (a) Vaalco Energy,Inc. (a) Pharmaceuticals - 0.39% LifeVantage Corp. (a) Retail - 4.63% Big 5 Sporting Goods Corp. CafePress, Inc. (a) Christopher & Banks Corp. (a) Kirklands, Inc. (a) PCM, Inc. (a) Rush Enterprises, Inc. (a) Systemax, Inc. Weyco Group, Inc. Road & Rail - 0.83% Covenant Transportation Group, Inc. - Class A (a) Semiconductor Related Products - 5.63% AXT, Inc. (a) Integrated Silicon Solution,Inc. (a) Photronics, Inc. (a) Rudolph Technologies, Inc. (a) Sparton Corp. (a) Ultra Clean Holdings, Inc. (a) Software - 2.77% American Software, Inc. - Class A iPass,Inc. (a) Kofax Ltd. (a) VASCO Data Security International, Inc. (a) Specialty Manufacturing - 6.92% China Gerui Advanced Materials Group Ltd. (Acquired 6/1/10, Cost $1,282,500) (a)(b) China Gerui Advanced Materials Group Ltd. (a) Core Molding Technologies, Inc. (a) Courier Corp. Douglas Dynamics, Inc. Federal Signal Corp. (a) Global Power Equipment Group, Inc. KVH Industries, Inc. (a) L.B. Foster Co. Manitex International, Inc. (a) Northern Technologies International Corp. (a) Northwest PipeCo. (a) Telecommunications - 2.57% Ceragon Networks Ltd. (a) magicJack VocalTec Ltd. (a) Oplink Communications, Inc. (a) SeaChange International, Inc. (a) Transportation - 2.17% DHT Holdings, Inc. Scorpio Tankers, Inc. StealthGas,Inc. (a) TOTAL COMMON STOCKS (Cost $308,744,266) $ Shares REAL ESTATE INVESTMENT TRUSTS - 2.41% Value Monmouth Real Estate Investment Corp. - Class A $ Physicians Realty Trust Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUST - (Cost $9,966,057) $ Shares SHORT TERM INVESTMENTS - 8.66% Value Alpine Municipal Money Market Fund - Investor Class, 0.02% (d) $ Fidelity Institutional Money Market Funds - Prime Money Market Portfolio - Class I, 0.01% (d) STIT - Liquid Assets Portfolio - Institutional Class, 0.07% (d) TOTAL SHORT TERM INVESTMENTS (Cost $40,187,561) $ Total Investments (Cost $358,897,884) - 101.15% $ Liabilities in Excess of Other Assets - (1.15)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the "Act") or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act) or pursuant to another exemption from registration.The market values of these securities total $2,761,500 or 0.60% of Net Assets. (c) Affiliated issuer.See Note 3 of the Notes to the Schedule of Investments. (d) Variable rate security; the rate shown is the effective rate as of January 31, 2014. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these schedule of investments. Perritt Ultra MicroCap Fund Schedule of Investments (Unaudited) January 31, 2014 Shares COMMON STOCKS - 78.52% Value Aerospace & Defense - 1.63% CPI Aerostructures,Inc. (a) $ Kratos Defense & Security Solutions, Inc. (a) Micronet Enertec Technologies, Inc. (a) Air Transport - 0.49% AeroCenturyCorp. (a) Auto Parts & Equipment - 0.50% SORL Auto Parts,Inc. (a) Biotechnology - 1.57% Columbia Labs, Inc. (a) Cumberland Pharmaceuticals,. Inc. (a) Trinity Biotech PLC - ADR Business Services - 8.74% Datalink Corp. (a) Edgewater Technology, Inc. (a) GBS Enterprises, Inc. (Acquired 2/24/2011, Cost $750,000) (a)(b)(c) Information Services Group, Inc. (a) Innodata Isogen, Inc. (a) Intrusion, Inc. (a) Newtek Business Services,Inc. (a) Professional Diversity Network, Inc. (a) Quadrant 4 Systems Corp. (a) RCM Technologies, Inc. (a) SmartPros Ltd. (a) Sysorex Global Holdings Corp. (a) Transcat, Inc. (a) USA Technologies, Inc. (a) Universal Power Group, Inc. (a) WidePoint Corp. (a) Chemical & Related Products - 0.84% Flexible Solutions International,Inc. (a) TOR Minerals International, Inc. (a) Commerical Services & Supplies - 0.62% General Finance Corp. (a) Communications Equipment - 0.15% ParkerVision, Inc. (a) Computers & Electronics - 3.96% ADDvantage Technologies Group,Inc. (a) Concurrent Computer Corporation CyberOpticsCorp. (a) Dot Hill Systems Corp. (a) NAPCO Security Technologies, Inc. (a) Construction & Engineering - 2.21% Gencor Industries, Inc. (a) Hill International, Inc. (a) MFRI,Inc. (a) Consumer Products - Distributing - 1.01% FitLife Brands, Inc. (a) US Auto Parts Network, Inc. (a) Consumer Products - Manufacturing - 3.39% Cherokee, Inc. Crown Crafts, Inc. Emerson Radio Corp. (a) Flexsteel Industries, Inc. Naked Brand Group, Inc. (a) Vapor Corp. (Acquired 10/22/2013, Cost $600,000) (a)(b) Consumer Services - 1.32% Hudson Technologies, Inc. (a) Primo Water Corp. (a) Electronic Equipment & Instruments - 3.99% Allied Motion Technologies, Inc. Iteris, Inc. (a) The LGL Group, Inc. (a) Magnetek, Inc. (a) Richardson Electronics Ltd. Ultralife Corp. (a) Wells-Gardner Electronics Corp. (a) Energy & Related Services - 2.32% Acorn Energy,Inc. (a) Cal Dive International, Inc. (a) REX American Resources Corp. (a) Uranium Energy Corp. (a) Environmental Services - 1.41% Perma-Fix Environmental Services, Inc. (a) Versar, Inc. (a) Financial Services - 8.91% AMREP Corp. (a) Atlas Financial Holdings, Inc. (a) Bank of Commerce Holdings First Internet Bancorp Hennessy Advisors, Inc. HopFed Bancorp, Inc. JTH Holding, Inc. (a) MicroFinancial, Inc. Pacific Premier Bancorp (a) U.S. Global Investors,Inc. - Class A United Insurance Holdings Corp. Virginia Heritage Bank (a) Food - 3.44% Crimson Wine Group Ltd. (a) G. Willi-Food International Ltd. (a) Hot Mama's Foods, Inc. (Acquired 1/28/2014, Cost $560,000) (a)(b) John B. Sanfilippo & Son, Inc. Willamette Valley Vineyards,Inc. (a) Insurance Carriers and Related Activities - 0.80% Kingstone Companies., Inc. Leisure - 4.19% Century Casinos, Inc. (a) Digital Cinema Destinations Corp. - Class A (a) Full House Resorts, Inc. (a) Galaxy Gaming, Inc. (a) Gaming Partners International Corp. (a) Nevada Gold & Casinos, Inc. (a) Reading International, Inc. (a) Medical Supplies & Services - 4.58% Addus Homecare Corp. (a) Allied Healthcare Products (a) Birner Dental Management Services, Inc. Hooper Holmes, Inc. (a) Lakeland Industries, Inc. (a) Liberator Medical Holdings, Inc. MGC Diagnostics Corp. Urologix, Inc. (a) Minerals & Resources - 0.45% Silvercrest Mines, Inc. (a) Motion Pictures - 0.69% Ballantyne Strong,Inc. (a) Oil & Gas - 3.35% American Eagle Energy Corp. (a) Deep Down, Inc. (a) Enservco Corp. (a) Hallador Energy Co. Vertex Energy, Inc. (a) Retail - 0.69% CafePress, Inc. (a) Semiconductor Related Products - 3.39% AXT,Inc. (a) Cascade Microtech, Inc. (a) eMagin Corp. (a) inTEST Corp. On Track Innovations Ltd. (a) SpartonCorporation (a) Software - 5.54% American Software, Inc. - Class A ARI Network Services, Inc. (a) Asure Software, Inc. (a) BSquare Corp. (a) Cimatron Ltd. Evolving Systems, Inc. iPass, Inc. (a) MeetMe, Inc. (a) Speed Commerce, Inc. (a) Specialty Manufacturing - 6.21% CECO EnvironmentalCorp. China Solar & Clean Energy Solutions, Inc. (Acquired 3/15/2005, 10/3/2005, and 3/5/2008, Cost $441,000) (a)(b) Core Molding Technologies, Inc. (a) CTI Industries Corp. (a) Friedman Industries Kewaunee Scientific Corp. Manitex International,Inc. (a) Northern Technologies International Corp. (a) Orbit International Corp. (a) Pioneer Power Solutions, Inc. (a) TechPrecision Corp. (a) Worldwide Energy & Manufacturing USA, Inc. (Acquired 1/26/2010, Cost $749,997) (a)(b)(c) – Worldwide Energy & Manufacturing USA, Inc. (a)(c) – Telecommunications - 1.13% Management Network Group, Inc. (a) Westell Technologies, Inc. (a) Transportation - 1.00% DHT Holdings, Inc. (Acquired 11/25/2013, Cost $285,000) (b) Euroseas Ltd. Star Bulk Carriers Corp. (a) TOTAL COMMON STOCKS (Cost $75,004,667) $ Shares CONVERTIBLE PREFERRED STOCKS - 0.30% Value Transportation - 0.30% DHT Holdings, Inc. Series A $ (Acquired 11/25/2013, Cost $214,700) (b)(c) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $214,700) $ Contracts WARRANTS - 0.29% Value Business Services GBS Enterprises, Inc. Warrant (Acquired 2/24/2011, Cost $0) Expiration: 3/11/2014, Exercise Price: $1.50 (a)(b)(c) $ - Quadrant 4 Systems Corp. Warrant Expiration: 1/18/2016, Exercise Price: $0.60 (a)(c) Electronic Equipment & Instruments The LGL Group, Inc. Warrant Expiration: 8/6/2018, Exercise Price: $7.50 (a) Food Hot Mama's Foods, Inc. Warrant (Acquired 1/28/2014, Cost $0) Expiration: 1/28/2017, Exercise Price: $2.00 (a)(b)(c) - Specialty Manufacturing Worldwide Energy & Manufacturing USA, Inc. Warrant (Acquired 1/26/2010, Cost $0) Expiration: 1/26/2015, Exercise Price: $5.65 (a)(b)(c) - Oil & Gas American Standard Energy Corp. Warrant A (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $5.00 (a)(b)(c) - American Standard Energy Corp. Warrant B (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $6.50 (a)(b)(c) - TOTAL WARRANTS (Cost $346,104) $ Shares Short Term Investments - 20.81% Value Alpine Municipal Money Market Fund - Investor Class, 0.02% (e) $ Fidelity Government Portfolio Fund, 0.01% (e) Fidelity Institutional Money Market Funds - Prime Money Market Portfolio - Class I, 0.01% (e) STIT - Treasury Portfolio - Institutional Class, 0.02% (e) STIT - Liquid Assets Portfolio - Institutional Class, 0.07% (e) TOTAL SHORT TERM INVESTMENTS (Cost $25,943,251) $ Total Investments (Cost $101,508,722) - 99.92% $ Other Assets in Excess of Liabilities - 0.08% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the "Act") or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act) or pursuant to another exemption from registration.The market values of these securities total $3,508,279 or 2.81% of Net Assets.Of these securities, $1,074,587 or 0.86% of the Fund's Net assets were deemed to be illiquid. (c) The price for this security was derived from an estimate of fair market value using methods approved by the Fund's Board of Directors. These securities represent $819,417 or 0.66% of the Fund's Net Assets.With the exception of Worldwide Energy & Manufactoring USA, Inc. ("WEMU") and WEMU warrants, these securities were classified as Level 2 securities.WEMU and WEMU warrants were classified as Level 3 securities. (d) Affiliated issuer: See Note 3 of the Notes to the Schedule of Investments. (e) Variable rate security; the rate shown is the effective rate as of January 31, 2014. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these schedule of investments. Perritt Funds, Inc. Notes to the Schedule of Investments (Unaudited) January 31, 2014 1. Federal Income Tax Matters The cost basis of investments for federal income tax purposes for the Perritt MicroCap Opportunities Fund (the "MicroCap Fund") and the Perritt Ultra MicroCap Fund (the "Ultra MicroCap Fund") (collectively, the "Funds") at January 31, 2014 was as follows*: MicroCap Fund Ultra MicroCap Fund Cost of investments $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) Net unrealized appreciation $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report. 2. Security Valuation Exchange-listed securities are generally valued at the last sales price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the mean between the latest bid and ask price unless the Funds' investment advisor believes that the mean does not represent a fair value, in which case the securities are valued as set forth below. Securities listed on NASDAQ are valued at the NASDAQ Official Closing Price. Demand notes, commercial paper, U.S. Treasury Bills and warrants are stated at fair value using market prices if available, or a pricing service when such prices are believed to reflect fair value. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Funds' advisor under procedures established by and under the supervision of the Board of Directors of the Fund. The Funds' fair value procedures allow for the use of certain methods performed by the Funds' advisor to value those securities for which market quotations are not readily available, at a price that a Fund might reasonably expect to receive upon a sale of such securities. For example, these methods may be based on a multiple of earnings, or a discount from market of a similarly freely traded security, or a yield to maturity with respect to debt issues, or a combination of these and other methods. The Funds' may invest in warrants or rights (other than those acquired in units or attached to other securities), which entitle the purchaser to buy equity securities at a specific price for a specific period of time.Warrants and rights have no voting rights, receive no dividends and have no rights with respect to the assets of the issuer. General Accepted Accounting Principles ("GAAP") establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. GAAP also requires additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds' net assets as of January 31, 2014: Perritt MicroCap Opportunities Fund Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ $
